UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Amendment No. 1 to FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):June 18, 2010 Merge Healthcare Incorporated (Exact name of registrant as specified in its charter) Delaware 39-1600938 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 900 Walnut Ridge Drive Hartland, Wisconsin (Address of Principal Executive Offices) (ZIP Code) (262) 367-0700 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01Other Events This Amendment No. 1 on Form 8-K is being filed in order to revise and update the pro forma financial information filed in Merge Healthcare Incorporated’s (Merge, we, us, or our) Current Report on Form 8-K filed on June 18, 2010 reflecting the acquisition of AMICAS, Inc. by Merge on April 28, 2010. Item 9.01 (b) Pro Forma Financial Information.The unaudited pro forma financial information is included herein as Exhibit 99.1. (d) .Exhibits Unaudited Pro Forma Condensed Consolidated Financial Information. Unaudited Financial Statements of AMICAS, Inc. as of and for the periods ended March 31, 2010 and 2009. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. MERGE HEALTHCARE INCORPORATED September 22, 2010 /s/ Steven M. Oreskovich By:Steven M. Oreskovich Title:Chief Financial Officer 3
